Title: To James Madison from Thomas Jefferson, 25 May 1810
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello May 25. 10.
I inclose you the extract of a letter from Govr. Tyler which will explain itself, and I do it on the same principle on which I have sometimes done the same thing before, that whenever you are called on to select, you may have under consideration all those who may properly be thought of & the grounds of their pretensions. From what I can learn Griffin cannot stand it long, and really the state has suffered long enough by having such a cypher in so important an office, and infinitely the more from the want of any counterpoise to the rancorous hatred which Marshal bears to the government of his country, & from the cunning & sophistry within which he is able to enshroud himself. It will be difficult to find a character of firmness enough to preserve his independance on the same bench with Marshall. Tyler, I am certain, would do it. He is an able & well read lawyer about 59. years of age: he was popular as a judge, & is remarkeably so as a governor, for his incorruptible integrity, which no circumstances have ever been able to turn from it’s course. Indeed I think there is scarcely a person in the state so solidly popular, or who would be so much approved for that place. A milk & water character in that office would be seen as a calamity. Tyler having been the former state judge of that court too, and removed to make way for so wretched a fool as Griffin has a kind of right of reclamation, with the advantage of repeated elections by the legislature, as Admiralty judge, circuit judge & Governor. But of all these things you will judge fairly between him & his competitors. You have seen in the papers that Livingston has served a writ on me, stating damages at 100,000. D. The ground is not yet explained, but it is understood to be the batture. I have engaged Wirt, Hay, & Wickham as counsel. I shall soon look into my papers to make a state of the case to enable them to plead: and as much of our proceedings was never committed to writing, and my memory cannot be trusted, it is probable I shall have to appeal to that of my associates in the proceedings. I believe that what I did was in harmony with the opinions of all the members of the administration, verbally expressed altho’ not in writing. I have been delighted to see the effect of Monroe’s late visit to Washington on his mind. There appears to be the most perfect reconciliation & cordiality established towards yourself. I think him now inclined to rejoin us with zeal. The only embarrasment will be from his late friends. But I think he has firmness of mind enough to act independently as to them. The next session of our legislature will shew. We are suffering under a most severe drought of now 3. weeks continuance. Late sown wheat is yellow. But the oats suffer especially. In speaking of Livingston’s suit, I omitted to observe that it is little doubted that his knolege of Marshall’s character has induced him to bring this action. His twistifications in the case of Marbury, in that of Burr, & the late Yazoo case, shew how dexterously he can reconcile law to his personal biasses: and nobody seems to doubt that he is ready prepared to decide that Livingston’s right to the batture is unquestionable, and that I am bound to pay for it with my private fortune. Ever affectionately your’s.
Th: Jefferson
 
[Enclosure]
‘My present station is a tedious insignificant one, & has but one good trait in it, & that is this, it gives me not power enough to do mischief in any other way than by the sin of neglect, which I avoid as much as possible by a constant attendance on the duties of my office; & if I retire without exciting envy or ill nature, tho’ with a shattered fortune, I shall be content. Long have I neglected my private concerns in the engagement of those of the public, & also those of a social kind. Having had 21. children to bring up, besides my own, which took away so much of my life from a fair chance of encreasing my estate, so that I am much the worse, having got behind hand. However my eldest son has graduated as a Doctor of medecine, my 2d is now commencing the practice of law, leaving a son & daughter to promote as well as I can; & my object is to fall into some little public emploiment, if I live my time out here (or sooner) which may enable me to divide my estate among my children, after paying what I owe, and so glide off this scene of trouble as quiet as I can. Judge Griffin is in a low state of health and holds my old office, which Genl. Washington gave him because I was not for the new federal government without previous amendments, and of course could not be trusted in the British debt cases. This kind of conduct began the strong distinction which has embittered the cup of life, & in a great measure produced a spirit of retaliation when the republicans prevailed. But the British influence had the best share of the above policy in the beginning. I never did apply for an office, but I really hope the President will chance to think of me, now & then, in case of accidents, & if any opportunity offers, lay me down softly on a bed of roses, in my latter days, for I have been on thorns long enough.’
